DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, phrase “wherein mixing volume” is not clear, whether the same with “a mixing volume” in line 8 or not.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-23 are rejected under 35 U.S.C. 102(a) as being anticiapted by Shomura et al. (9,133,797).
Shomura et al. in figures 1-13, disclose a vehicle comprising a frame (11-14), a plurality of ground engaging members (WF, WR) supporting the frame, an operator area (FS) including at least one seat (26, 24) supported by the frame and a powertrain assembly operably coupled to the ground engaging members. The powertrain assembly comprises an engine (E) positioned generally rearward of the at least one seat (see figure 1) and a fuel system fluidly coupled to the engine. The fuel system including a fuel tank (44) positioned below the at least one seat, a mixing volume fluidly (a fuel go from the fuel tank to a mixing before go to the engine, which can be called a mixing volume) coupled to the engine, a fuel vapor line (55 introducing an evaporated fuel) fluidly coupling the fuel tank to the mixing volume, and a purge valve (not show, mention in col. 6, lines 15-19) positioned along the fuel vapor line. The mixing volume and the purge valve are positioned rearward of the at least one seat (see figure 1).  
 	Regarding claim 18, Shomura et al. disclose the fuel system further including an evaporation canister (45) positioned under the fuel tank.  

 	Regarding claim 20, Shomura et al. in figures 3-4, disclose the mixing volume, which is positioned vertically higher than an uppermost surface of the engine.  
 	Regarding claim 21, Shomura et al. disclose the fuel system further including an evaporation canister (45) arrangement positioned under the fuel tank.  
 	Regarding claim 22, Shomura et al. disclose the evaporative canister (45) arrangement including a first canister portion separate from a second canister portion (the canister is formed in a cylindrical shape having a top canister portion and a bottom canister portion). 
 	Regarding claim 23, Shomura et al. disclose the first canister portion and the second canister portion, which are arranged in series (the canister is elongated in the vehicle width direction, which can be considered in series. Also one end portion of the canister connected to a right end portion of a casing 47).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Shomura et al. as applied to claim 17 above, and further in view of Monterrey (2008/0149075).
  	Shomura et al. disclose the fuel system, but fail to show a baffle.
 	Monterrey in figures 1-12, disclose a fuel tank with internal evaporative system having a fuel tank (102), a set of baffles (128, 130). The baffle separates a volume including a fuel vapor. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Shomura et al. by further comprising the baffle disclosed by Monterrey in order to reduce liquid movement with the fuel tank.
 	Regarding claim 26, the combination between Shomura et al. and Monterrey disclose the baffle, which is positioned rearward at least a portion of the second seat, when combine the baffle of Monterrey to the fuel tank of Shomura et al..

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696. The examiner can normally be reached Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAU V PHAN/           Primary Examiner, Art Unit 3618